                                          Case 5:16-cr-00519-LHK Document 369 Filed 08/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                         Case No. 16-CR-00519-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER RE: SECOND JURY
                                                                                           SELECTION CONFERENCE
                                  14             v.

                                  15     JOHNNY RAY WOLFENBARGER,
                                  16                    Defendant.

                                  17

                                  18          The Court proposes excusing the following jurors for hardship: 99, 104, 107, 110, 111,

                                  19   117, 128, 132, 135, 139, 142, 150.

                                  20          The Court proposes excusing the following jurors for cause: 94, 100, 102, 103, 105, 115,

                                  21   126, 133, 143.

                                  22          The Court proposes excusing the following jurors for hardship and cause: 95, 97, 98, 112,

                                  23   144.

                                  24          By noon on Thursday, August 5, 2021, the parties shall file a statement of whether they

                                  25   object or not to the above proposed excusals and an identification of additional jurors whom the

                                  26   parties believe should be excused for cause and/or hardship.

                                  27

                                  28                                                   1
                                       Case No. 16-CR-00519-LHK
                                       ORDER RE: SECOND JURY SELECTION CONFERENCE
                                          Case 5:16-cr-00519-LHK Document 369 Filed 08/04/21 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2   Dated: August 4, 2021

                                   3                                          ______________________________________
                                                                              LUCY H. KOH
                                   4                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                          2
                                       Case No. 16-CR-00519-LHK
                                       ORDER RE: SECOND JURY SELECTION CONFERENCE
